


110 HR 2152 IH: To authorize appropriations to provide Fulbright

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2152
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize appropriations to provide Fulbright
		  Scholarships for Pacific Island students.
	
	
		1.Short titleThis Act may be cited as the Pacific
			 Islands Fulbright Scholarship Fund Act of 2007.
		2.J.
			 Fulbright Educational Exchange Program
			(a)FindingsCongress
			 finds the following:
				(1)From 1949 until 2003, the Department of
			 State awarded 13,176 Fulbright Scholarships to students from East Asia and the
			 Pacific, but only 31 Fulbright Scholarships went to Pacific Island students.
				(2)In the 2003–2004
			 academic year, the Department of State awarded 315 scholarships to students
			 from East Asia and the Pacific, but none were awarded to Pacific Island
			 students.
				(b)Review and
			 reportThe Secretary of State
			 shall conduct a review and submit to the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the Senate a
			 report regarding the marginalization of Pacific Island students in the awarding
			 of Fulbright Scholarships.
			(c)Participation of
			 Pacific Island students in the J. Fulbright Educational Exchange
			 Program
				(1)EstablishmentThe Secretary of State shall establish an
			 annual one-year program within the J. William Fulbright Educational Exchange
			 Program (established under section 112(a)(1) of the Mutual Educational and
			 Cultural Exchange Act of 1961 (22 U.S.C. 2460(a)(1)), commonly referred to as
			 the Fulbright-Hays Act) to make awards to Pacific Island students to permit
			 such students to study in the United States pursuant to the terms and
			 conditions of such Exchange Program.
				(2)Operation and
			 numbersThe governments of Pacific Island countries may annually
			 submit to the Secretary of State the names of between three and five Pacific
			 Island students to participate in the one-year program established under
			 paragraph (1).
				(3)Authorization of
			 appropriationsIn addition to amounts that are otherwise
			 authorized to be appropriated to the Secretary of State for fiscal years 2008
			 and 2009 to provide awards under the J. William Fulbright Educational Exchange
			 Program, there is authorized to be appropriated to the Secretary $500,000 for
			 each of such fiscal years to provide such awards to Pacific Island
			 students.
				(d)Pacific Island
			 students definedIn this Act, the term Pacific Island
			 students means a student who is a citizen of any of the following
			 countries:
				(1)The Cook
			 Islands.
				(2)The Federated
			 States of Micronesia.
				(3)The Independent
			 State of Samoa.
				(4)The Kingdom of
			 Tonga.
				(5)Niue.
				(6)Papua New
			 Guinea.
				(7)The Republic of
			 Fiji.
				(8)The Republic of Kiribati.
				(9)The Republic of
			 the Marshall Islands.
				(10)The Republic of
			 Nauru.
				(11)The Republic of
			 Palau.
				(12)The Republic of
			 Vanuatu.
				(13)The Solomon
			 Islands.
				(14)Tuvalu.
				
